                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


NORMAN L. AGNEW                                            §

VS.                                                        §                CIVIL ACTION NO. 9:17-CV-110

DETECTIVE JOHNSON, et al.,                                 §

                              ORDER ADOPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Norman L. Agnew, an inmate confined at the Wallace Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against several defendants.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the following motions be denied: (1) Plaintiff’s Motion for

Summary Judgment (docket entry no. 47), (2) Plaintiff’s Motion for Declaratory Judgment and

Preliminary Injunction (docket entry no. 48), and Plaintiff’s Motion for Default Judgment (docket

entry no. 50).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




         1
           Plaintiff filed a Motion for Extension of Time to File Objections on February 15, 2019 (docket entry no. 60).
The motion was granted on February 19, 2019 and gave plaintiff until March 1, 2019 to file his objections (docket entry
no. 61). Plaintiff has yet to file his objections.
                                            ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the reports of the Magistrate Judge are ADOPTED.

              So ORDERED and SIGNED March 19, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                               2
